NOTICE                          NO. 5-05-0098
 Decision filed 06/15/06. The text of
 this decision may be changed or                     IN THE
 corrected prior to the filing of a
 Petition   for    Rehearing   or   the   APPELLATE COURT OF ILLINOIS
 disposition of the same.
                              FIFTH DISTRICT
___________________________________________________________________________
LINDA S. KINDERNAY,                           )     Appeal from the
                                              )     Circuit Court of
       Plaintiff-Appellee and                 )     Montgomery County.
       Cross-Appellant,                       )
                                              )
v.                                            )     No. 02-L-1
                                              )
HILLSBORO AREA HOSPITAL, an Illinois Not-     )
for-Profit Corporation,                       )
                                              )     Honorable
       Defendant-Appellant and                )     William J. Becker,
       Cross-Appellee.                        )     Judge, presiding.
___________________________________________________________________________

            PRESIDING JUSTICE SPOMER delivered the opinion of the court:

            The defendant, Hillsboro Area Hospital, appeals the order of the circuit court of
Montgomery County that entered a judgment on a jury verdict in favor of the plaintiff, Linda

S. Kindernay, for damages in the amount of $120,000 on her cause of action for negligence

and awarded the plaintiff damages in the amount of $70 and attorney fees in the amount of

$70 on her cause of action under the Illinois Consumer Fraud and Deceptive Business
Practices Act (Consumer Fraud Act) (815 ILCS 505/1 et seq. (West 2004)). The plaintiff

cross-appeals that portion of the judgment on the jury verdict which reduced the plaintiff's
damages by 20% based on the jury's finding of 20% contributory negligence on the part of

the plaintiff, and she also appeals the amount of attorney fees awarded by the circuit court
under the Consumer Fraud Act.

            The defendant included nine issues in the statement of issues in its brief. However,
the argument contained in the defendant's brief does not correspond to the defendant's


                                                       1
statement of issues, and some issues do not appear to be supported in any section of the
argument. Illinois Supreme Court Rule 341(e)(7) (188 Ill. 2d R. 341(e)(7)) mandates that an

appellate litigant provide "citation of the authorities and the pages of the record relied on" in
support of an argument on appeal. Moreover, Rule 341(e)(7) states, "Points not argued are
waived and shall not be raised in the reply brief, in oral argument, or on petition for

rehearing." 188 Ill. 2d R. 341(e)(7). We have also previously held that arguments
inadequately presented on appeal are waived. Eckiss v. McVaigh, 261 Ill. App. 3d 778, 786
(1994). Accordingly, we have limited our discussion of the issues to those contained in the

argument portion of the defendant's brief. The plaintiff raises two issues on cross-appeal.

For the reasons set forth below, we affirm the judgment on the verdict on the plaintiff's cause
of action for negligence, including the 20% reduction for the plaintiff's contributory

negligence raised as an issue in the plaintiff's cross-appeal. Furthermore, we reverse the

judgment on the plaintiff's cause of action under the Consumer Fraud Act, rendering the

plaintiff's cross-appeal regarding the amount of attorney fees moot.
       The facts necessary to our disposition of this appeal are as follows. On June 7, 2002,

the plaintiff filed a complaint in the circuit court of Montgomery County, alleging that she

suffered lost wages and emotional distress due to the defendant's failure to administer her
drug test in accordance with the United States Department of Transportation (DOT)

regulations regarding procedures for transportation workplace drug-and-alcohol testing (49
C.F.R. '40.1 et seq. (2000)). Specifically, the complaint alleged that the defendant, acting
through its employee, failed to properly instruct the plaintiff to wash her hands prior to

urination, failed to properly secure the collection restroom, and failed to place a bluing agent
in the toilet bowl and tank prior to the collection of urine from the plaintiff. The complaint
further alleged that these omissions proximately caused the results of her drug test to be

falsely positive for cannabis, which resulted in her claimed lost wages and emotional-distress

                                               2
damages.
       After the disposition of a motion for a summary judgment on several counts of the

complaint, two counts remained. Count I of the complaint alleged a breach of contract and
count II alleged negligence. On the morning of the July 14, 2004, trial, the plaintiff filed a
motion for leave to file, at a later date, a third amended complaint in order to replace count I

(breach of contract) with a count alleging a cause of action under the Consumer Fraud Act.
Over the defendant's objection, the circuit court granted the motion.
       The negligence count was tried before a jury of 12. The plaintiff called James

Schnarre, manager of the defendant's laboratory, as an adverse witness in her case in chief.

Mr. Schnarre testified that the defendant holds itself out as a DOT drug-test collection site.
He administered the plaintiff's DOT drug test on August 8, 1997. When he administered the

plaintiff's drug test, he did not have a copy of the DOT regulations in effect at that time; a

copy of those regulations was admitted into evidence as plaintiff's exhibit two. Instead, he

was operating pursuant to the National Institute on Drug Abuse (NIDA) procedures supplied
by SmithKline Laboratories for employment drug tests generally; a copy of those procedures

was admitted into evidence as plaintiff's exhibit four.

       Mr. Schnarre admitted that while the DOT regulations set forth in the plaintiff's
exhibit two required the administrator of the test to instruct the subject to wash her hands

prior to the collection, the NIDA guidelines did not contain that requirement. Mr. Schnarre
admitted that he did not instruct the plaintiff to wash her hands prior to the collection and that
this procedure is in place to prevent contamination on the subject's hands from causing a

false-positive test result. Mr. Schnarre also admitted that the DOT regulations state that the
instructions for DOT procedures must be available at the collection site for reference by the
collector and the subject of the test and that he did not have them available. In addition, Mr.

Schnarre did not place a bluing agent into the toilet as instructed by the DOT regulations,

                                                3
because the NIDA guidelines did not contain that requirement.
       Although the NIDA guidelines required Mr. Schnarre to enter the restroom prior to the

plaintiff in order to shut the water supply off, it did not require him to examine the restroom
to ensure there were no foreign materials present, as required by the DOT regulations.
However, Mr. Schnarre testified that he was within sight of the collection restroom door at all

times. Mr. Schnarre also testified that when the plaintiff contacted the defendant to obtain a
repeat test after she learned of the positive test result, it was unable to comply with her
request because she did not have a physician's order and hospital bylaws require a physician's

order before a drug test can be given.

       The plaintiff testified on her own behalf. She testified that she had taken at least five
DOT drug tests prior to August of 1997 and that they had all been negative. In August of

1997, she arrived at the defendant's facility and registered at the front desk. She then went

back to the laboratory and was greeted by Mr. Schnarre. Mr. Schnarre handed her two cups

and told her to go ahead into the collection restroom. When the plaintiff went to enter the
collection bathroom, she found the door locked. After a few moments, an unknown woman

came out of the restroom. The plaintiff did not know the woman, had never seen her before,

and at the time of the trial could not recall a description of the woman.
       When the plaintiff walked in the bathroom after the unknown woman had exited, the

plaintiff noticed a urine sample on the shelf. As they were passing each other, the plaintiff
asked the lady if she was supposed to take the sample with her, and the woman said they had
told her to leave it in the restroom. Mr. Schnarre did not accompany the plaintiff down the

hallway to the restroom, and contrary to Mr. Schnarre's testimony, the plaintiff testified that
Mr. Schnarre could not see the collection restroom directly from his desk. The plaintiff
admitted that when she learned of the positive test result, she did not mention the unknown

woman and that she did not mention her until she talked to an attorney in connection with her

                                               4
hearing before the Illinois Secretary of State to reinstate her DOT license.
       The plaintiff testified that, upon entering the restroom, she put her urine into the

smaller cup and set it on the shelf. In contradiction to Mr. Schnarre's testimony, the plaintiff
testified that the water supply to the bathroom was on, because she washed her hands. She
then poured the urine from the smaller cup to the larger cup. She washed her hands a second

time, picked up what she thought was her specimen, and then exited the restroom. She
handed the specimen to Mr. Schnarre, who placed the specimen into a bag. She then initialed
some papers and stickers, which Mr. Schnarre placed onto the bag. She then left the

defendant's facility and went back to work.

       The plaintiff testified that once she learned that her drug test result was positive for
cannabis, she went to talk to the superintendent of schools. After speaking to him, she felt a

little better about what was going on and felt that things would work out. She then went to

her physician's office to reschedule another drug test but was informed that her physician was

on vacation. It was approximately two weeks later before she was able to reschedule for a
new drug test. Before the results of her second test came back, she learned that her driving

privileges were to be suspended by the Secretary of State. When the second test results came

back, they were negative. She retained an attorney to represent her at a hearing regarding
reinstatement, in which she ultimately prevailed. However, she was unable to drive during

the entire 1997-1998 school year. She testified that had she driven that year, her income
from driving would have been approximately $10,000.
       The plaintiff then testified regarding the emotional injuries she claims resulted from

the positive drug test result. After she lost her driving privileges, she was having a very
difficult time and was treated for depression. She was prescribed an antidepressant, a
medicine for stomach upset, and a sleeping pill. After she moved with her husband to

Grayville at the end of 1997, her symptoms worsened. She believed that people knew about

                                               5
her positive test result, and she would not leave the house. She went from not being able to
sleep to sleeping 18 hours a day. She quit participating in all the activities in which she used

to participate.
       Lastly, the plaintiff testified that in January of 2000 she was having thoughts of
committing suicide. She left a note for her husband and went driving, ending up at Hillsboro

Lake. She does not remember what happened after that until her friend, Bev McCoy, arrived
to assist her. She was hospitalized for her depression later that day and was prescribed a
different antidepressant medication. She testified that she was feeling better since beginning

this medication.

       The plaintiff called Beverly McCoy, a 30-year acquaintance of the plaintiff, to the
stand to testify about the effect the positive test result had on the plaintiff. Ms. McCoy

testified that prior to August of 1997 the plaintiff worked with kids through the sports

association in Hillsboro. She ran the city swimming pool and worked in city hall. She was

very outgoing and loved to be around people. In contrast, after August of 1997, when the
plaintiff learned of the positive drug test result and lost her job, she avoided people and lost a

lot of weight. Ms. McCoy witnessed her crying almost every day. After the plaintiff moved

from Hillsboro to Grayville in 1998, Ms. McCoy talked to her on the phone a lot. Ms.
McCoy described an incident in 2000 in which the plaintiff called her on the phone, resulting

in Ms. McCoy picking the plaintiff up and bringing her back to Ms. McCoy's home. The
plaintiff was so distraught that Ms. McCoy called a friend from the police department to
assist her to the Litchfield Hospital. From there the plaintiff was hospitalized in Springfield

for depression.
       Following the testimony of Beverly McCoy, the plaintiff's husband, David Kindernay,
testified. Mr. Kindernay had been married to the plaintiff for 30 years. Mr. Kindernay also

testified that prior to May of 1997 the plaintiff was very outgoing and did a lot of community

                                                6
service with children. The plaintiff had driven a school bus for five or six years. After her
DOT drug test was positive for cannabis, she did not want to leave the house. Her DOT

driving privileges were suspended for a few months, but she never went back. Mr.
Kindernay testified that one day in 2000 he came home from work to find a note stating that
the plaintiff had gone away to think and be by herself and would be back later. He then

received a phone call and learned that she was in the hospital for depression and
contemplation of suicide. She was hospitalized for approximately one week. Mr. Kindernay
testified that, at the time of the trial, the plaintiff was doing better on her medication for

depression and had gained some weight back.

       Dr. Edwin Wolfgram testified that he practices psychiatry in St. Louis, Missouri, and
first evaluated the plaintiff in March of 1999. Dr. Wolfgram diagnosed the plaintiff with

severe major depression, single episode, and posttraumatic stress disorder. Dr. Wolfgram

attributed this condition, with a reasonable degree of medical certainty, to the suspension of

the plaintiff's driving privileges after the positive drug test result. He prescribed an
antidepressant and suggested the plaintiff return for psychotherapy. The plaintiff returned a

total of 15 times for psychotherapy, for an average of 3 times a year and a cost of $2,692.50,

which Dr. Wolfgram testified is fair and reasonable based on customary charges.
       With regard to future medical care, Dr. Wolfgram testified that future physician and

psychiatrist visits for the plaintiff's depression would amount to approximately $800 per year
and that the cost of the plaintiff's medication would be approximately $1,800 per year. Dr.
Wolfgram also testified that there is a risk of recurrent hospitalizations, which average a

thousand dollars a day and are approximately six weeks in duration. Dr. Wolfgram testified
that these hospitalizations occur, on average, approximately two to three times in a lifetime.
However, on cross-examination, Dr. Wolfgram testified that he did not have an opinion

within a reasonable degree of medical certainty whether it was more likely than not that the

                                              7
plaintiff would require future hospitalization. A life expectancy table showing the plaintiff's
remaining life expectancy to be 32.9 years was admitted into evidence.

       The defendant called Mr. Schnarre as its only witness in its case in chief. Mr.
Schnarre testified that he did inspect the collection restroom prior to the plaintiff entering.
After the plaintiff registered and provided Mr. Schnarre with her identifying information, Mr.

Schnarre removed the seal from the collection specimen kit and handed the kit to the
plaintiff. According to Mr. Schnarre, he observed the plaintiff enter the collection restroom
and did not see anybody exit. He testified that while the plaintiff was in the collection

restroom, he was in a position to observe the door. He testified that after the plaintiff exited,

she washed her hands in the room next to the laboratory. He again testified that he had shut
the water off to the collection restroom. After checking the temperature of the sample,

having the plaintiff initial the tamper-proof chain-of-custody strips, and securing the

collection vials inside the specimen bag, the plaintiff left. Mr. Schnarre then refrigerated the

samples until the courier arrived to transport them to the SmithKline laboratory for testing.
On cross-examination, Mr. Schnarre admitted that it is possible that other urine specimens

had been collected in that restroom and that he did not know how many other specimens had

been collected on that morning.
       The defendant moved for a directed verdict, both at the close of the plaintiff's case in

chief and at the close of the evidence. The circuit court denied the motions. The jury
returned a verdict in favor of the plaintiff on the negligence count. The jury awarded the
plaintiff $30,000 for the past and future loss of a normal life, $25,000 for past and future

emotional distress, $85,000 for past and future medical expenses, and $10,000 for lost wages,
for a total of $150,000. The jury found 20% contributory negligence on the part of the
plaintiff, which resulted in a verdict in the favor of the plaintiff in the amount of $120,000.

       On July 21, 2004, the plaintiff filed her third amended complaint, which only included

                                               8
amended count I under the Consumer Fraud Act and omitted count II for negligence, which
had already been tried. Amended count I prayed for damages in the amount of the cost of the

drug test, as well as attorney fees and costs. On August 31, 2004, the defendant filed
posttrial motions for a judgment notwithstanding the verdict, alternatively for a new trial, and
alternatively for a remittitur. On the same date, the defendant also filed a motion to strike

and to dismiss count I of the third amended complaint for a failure to state a cause of action,
as well as a motion for a judgment on the negligence claim, based on the fact that when the
plaintiff filed the third amended complaint, she omitted the negligence count, indicating that

the plaintiff was withdrawing her cause of action on that count, rendering the verdict a

nullity.
       On September 29, 2004, the circuit court heard argument from both parties on all the

pending motions. The circuit court denied the defendant's motion to strike and to dismiss

count I of the third amended complaint and ordered the defendant to answer that count. The

circuit court also set a briefing schedule for the parties' positions on whether the evidence
presented at the July 14, 2004, trial proved that the defendant violated the Consumer Fraud

Act. The circuit court took all the other motions under advisement. On October 12, 2004,

the defendant filed an answer and affirmative defenses to count I of the third amended
complaint. On November 19, 2004, the plaintiff submitted her brief in support of count I and

in support of her prayer for reasonable attorney fees and costs.
       On December 16, 2004, the circuit court entered a detailed order on all the pending
matters. With regard to the plaintiff's claim under the Consumer Fraud Act, the court ruled

that the defendant held itself out to be a facility that could conduct DOT drug tests under the
appropriate federal regulations and that the employee in charge of administering the tests was
not familiar with the regulations and did not perform the plaintiff's test according to those

standards. The circuit court entered a judgment on that count in the amount of $70 for the

                                               9
cost of the test and, finding that the plaintiff had filed the amended count on the eve of the
trial for the purpose of collecting attorney fees, awarded only $70 in attorney fees. The

circuit court denied the defendant's motion for a judgment on the negligence claim based on
its omission from the third amended complaint filed on July 21, 2004. The court also denied
the defendant's posttrial motions for a judgment notwithstanding the verdict or for a new trial

or for a remittitur. The court entered a judgment in favor of the plaintiff and against the
defendant in the amount of $120,070 plus costs and a judgment against the defendant in the
amount of $70 for attorney fees.

       On January 11, 2005, the defendant filed a motion for a reconsideration of the circuit

court's judgment on the count under the Consumer Fraud Act. The motion was denied by the
circuit court on January 25, 2005. The defendant filed a notice of appeal, and the plaintiff

filed a notice of cross-appeal. Additional facts necessary for our disposition of this appeal

will appear where necessary throughout this order.

       The defendant's first argument on appeal is that the circuit court erred in denying the
defendant's motion for a directed verdict, motion for a judgment notwithstanding the verdict,

and motion for a new trial, on the grounds that the plaintiff failed to prove that any of the

defendant's alleged negligence proximately caused the plaintiff's claimed damages. The
defendant's argument in this regard is twofold. First, the defendant argues that there was

insufficient evidence for the jury to find that any possible confusion of the plaintiff's urine
sample with that of the unidentified woman was causally related to the positive test result for
cannabis. Second, the defendant argues that the positive test result for cannabis was not the

cause of the plaintiff's emotional injuries. Rather, the defendant argues that the plaintiff's
emotional injuries are a result of her perception of changed community attitudes toward her
due to the publication of the test result. The defendant contends that because the defendant

did not publish the test result to any third party, it could not have caused her claimed

                                              10
damages.
       We first address the standard of review. We apply the de novo standard of review to

the trial court's denial of a motion for a directed verdict, as well as its denial of a motion for a
judgment notwithstanding the verdict. Buckholtz v. MacNeal Hospital, 337 Ill. App. 3d 163,
167 (2003). Verdicts ought to be directed and judgments notwithstanding the verdict entered

only in those cases in which all the evidence, when viewed in the light most favorable to the
opponent, so overwhelmingly favors the movant that no contrary verdict based on that
evidence could ever stand. Buckholtz, 337 Ill. App. 3d at 167 (relying on Pedrick v. Peoria

& Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967)). In making this assessment, a reviewing

court must not substitute its judgment for the jury's, nor may a reviewing court reweigh the
evidence or determine the credibility of witnesses. Buckholtz, 337 Ill. App. 3d at 167

(relying on Donaldson v. Central Illinois Public Service Co., 199 Ill. 2d 63, 89 (2002)).

       The standard to be used in determining whether to grant a new trial is whether the

jury's verdict was against the manifest weight of the evidence. Buckholtz, 337 Ill. App. 3d at
168 (citing Maple v. Gustafson, 151 Ill. 2d 445, 455 (1992)). A verdict is against the

manifest weight of the evidence where the opposite conclusion is clearly evident or where the

findings of the jury are unreasonable, arbitrary, and not based upon any of the evidence.
Buckholtz, 337 Ill. App. 3d at 168 (relying on Maple, 151 Ill. 2d at 454). This court will not

reverse a trial court's ruling on a motion for a new trial except in those instances where it is
affirmatively shown that the trial court clearly abused its discretion. Buckholtz, 337 Ill. App.
3d at 168 (citing Maple, 151 Ill. 2d at 455).

       Proximate cause exists where an injury is the natural and probable result of a negligent
act or omission and is of such a character that an ordinarily prudent person ought to have
foreseen it as likely to occur as a result of the negligence. Leone v. City of Chicago, 235 Ill.

App. 3d 595, 603 (1992). Furthermore, proximate cause need not be the only, last, or nearest

                                                11
cause; it is sufficient if it occurs with some other cause, acting at the same time, that in
combination with it causes injury. Leone, 235 Ill. App. 3d at 603. Two tests are generally

applied in determining the issue of proximate cause. Morton v. F.B.D. Enterprises, 141 Ill.
App. 3d 553, 559 (1986). Under the "substantial factor" test, the defendant's conduct is a
cause of an event if it was a material element and a substantial factor in bringing it about.

Morton, 141 Ill. App. 3d at 559. Under the second test, commonly called the "but for" rule,
the defendant's conduct is not a cause of an event if the event would have occurred without it.
Morton, 141 Ill. App. 3d at 559. The plaintiff bears the burden of proving proximate cause

by a preponderance of the evidence.

       Here, we cannot say that the jury's determination that the defendant's negligence
caused the plaintiff's false-positive test result and emotional damages was against the

manifest weight of the evidence or that all the evidence, when viewed in the light most

favorable to the plaintiff, so overwhelmingly favors the defendant that no contrary verdict

based on that evidence could ever stand. Based on the testimony of the plaintiff, a reasonable
jury could find that it was more likely than not that the test result was a false positive, in that

the plaintiff had not used cannabis. Furthermore, a reasonable jury could have found the

plaintiff's testimony to be more credible than Mr. Schnarre's testimony with regard to the
existence of the unidentified woman and Mr. Schnarre's failure to secure the collection

restroom. Accordingly, there was sufficient evidence in the record for a reasonable jury to
infer that, due to Mr. Schnarre's failure to secure the collection restroom, the urine sample of
an unidentified woman was left in the collection restroom and that the plaintiff inadvertently

picked up the unidentified woman's sample after washing her hands and tendered it to Mr.
Schnarre for analysis. Finally, because the test result came back positive, a reasonable jury
could infer that it is more likely than not that the unidentified woman had cannabis in her

urine. Based on inferences from the evidence, a reasonable jury could find that Mr.

                                                12
Schnarre's failure to secure the collection restroom met the foreseeability, substantial-factor,
and but-for tests for proximate cause regarding the false-positive test result.

       Although it was established that the defendant did not publish the false-positive test
result to any third party, it does not follow that Mr. Schnarre's negligence was not the
proximate cause of the plaintiff's emotional injuries. The publication of the false-positive test

result was a natural and probable consequence of Mr. Schnarre's failure to secure the
collection restroom. It was foreseeable that any false-positive test result that occurred as a
result of the failure to secure the restroom would be published to a third party and that the

publication would cause the plaintiff emotional harm. A reasonable jury could find that,

more likely than not, a false-positive test result would not have been published to a third
party absent the defendant's negligence in securing the collection restroom. The trial court

did not err in denying the defendant's motions for a directed verdict and a judgment

notwithstanding the verdict, nor did it abuse its discretion in denying the defendant's motion

for a new trial on the grounds that the plaintiff failed to prove proximate cause.
       The defendant's second argument on appeal is that this action constitutes a

professional negligence action and that the circuit court erred in denying its posttrial motions

on the grounds that the plaintiff failed to offer expert testimony regarding the applicable
standard of care. Generally, expert testimony is needed to support a charge of malpractice

because jurors are not skilled in the practice of medicine and would find it difficult without
the help of medical evidence to determine any lack of necessary scientific skill on the part of
a physician. Walski v. Tiesenga, 72 Ill. 2d 249, 256 (1978). However, present-day hospitals,

as this case demonstrates, do far more than furnish facilities for medical treatment
(Greenberg v. Michael Reese Hospital, 83 Ill. 2d 282, 292-93 (1980)). A modern hospital
such as the defendant is an amalgam of many individuals, not all of whom are licensed

medical practitioners. Greenberg, 83 Ill. 2d at 293. Accordingly, due to the diversity

                                               13
inherent in hospital administration, a broad range of evidence is available to establish the
applicable standard of care. Greenberg, 83 Ill. 2d at 293.

       If the standard of care applicable to a hospital may be established on the basis of
evidence short of expert testimony, the plaintiff will be permitted to proceed with his suit on
a theory of ordinary negligence. Kolanowski v. Illinois Valley Community Hospital, 188 Ill.

App. 3d 821, 823-24 (1989). We find this to be such a case. This is not a case where jurors
not skilled in the practice of medicine would find it difficult without the help of expert
testimony to determine whether a health care professional lacked the necessary scientific

skill. The DOT regulations plainly establish the procedures to be followed by the defendant

in administering the plaintiff's drug test. No further evidence of the appropriate standard of
care was necessary. Accordingly, it was not error, nor an abuse of discretion, for the circuit

court to deny the defendant's posttrial motions on the grounds that the plaintiff failed to

present expert testimony regarding the applicable standard of care.

       The defendant's third argument on appeal is that the circuit court erred in denying the
defendant's posttrial motion for a remittitur on the ground that the plaintiff failed to produce

competent evidence of certain items of damages. In particular, the defendant contends that

the $85,000 awarded by the jury for past and future medical expenses is without support in
the record. The standard of review we apply in deciding whether the trial court erred in

denying the defendant's motion for a remittitur is whether the trial court abused its discretion.
Buckholtz, 337 Ill. App. 3d at 168. The determination of the amount of damages is a
function reserved for the trier of fact, and a reviewing court will not lightly substitute its

opinion for the judgment rendered in the trial court. Buckholtz, 337 Ill. App. 3d at 171 (citing
Richardson v. Chapman, 175 Ill. 2d 98, 113 (1997)). A jury's award will not be subject to a
remittitur if it falls within the flexible range of conclusions reasonably supported by the facts.

Buckholtz, 337 Ill. App. 3d at 171 (citing Lee v. Chicago Transit Authority, 152 Ill. 2d 432,

                                               14
470 (1992)). A verdict will not be set aside by a court unless it is so excessive that it
indicates that the jury was moved by passion or prejudice or unless it exceeds the necessarily

flexible limits of fair and reasonable compensation or is so large that it shocks the judicial
conscience. Buckholtz, 337 Ill. App. 3d at 171.
       Employing the foregoing principles, we cannot say that the circuit court abused its

discretion in denying the defendant's motion for a remittitur on the jury's award of $85,000
for past and future medical expenses. Dr. Wolfgram diagnosed the plaintiff with severe
major depression, single episode, and posttraumatic stress disorder. Dr. Wolfgram attributed

this condition, with a reasonable degree of medical certainty, to the suspension of the

plaintiff's driving privileges after the false-positive drug test result. He prescribed an
antidepressant and suggested that the plaintiff return for psychotherapy. The plaintiff

returned a total of 15 times for psychotherapy, for an average of 3 times a year and a cost of

$2,692.50, which the doctor testified is fair and reasonable based on customary charges.

       With regard to future medical care, Dr. Wolfgram testified that future physician and
psychiatrist visits for the plaintiff's depression would amount to approximately $800 per year

and that the plaintiff's medication would cost approximately $1,800 per year. Dr. Wolfgram

also testified that there is a risk of recurrent hospitalizations, which average a thousand
dollars a day and are approximately six weeks in duration. Dr. Wolfgram testified that these

hospitalizations occur, on average, approximately two to three times in a lifetime. However,
on cross-examination, Dr. Wolfgram testified that he did not have an opinion within a
reasonable degree of medical certainty whether it was more likely than not that the plaintiff

would require future hospitalization. A life expectancy table showing the plaintiff's
remaining life expectancy to be 32.9 years was admitted into evidence.
       Considering this evidence, it is apparent that a reasonable jury could find, even

excluding the possibility of future hospitalizations, that the plaintiff's past and future medical

                                               15
expenses amount to $85,000. Multiplying the future prescription costs and psychiatrist visits
by the plaintiff's remaining life expectancy of 32.9 years, the total is $85,540. Accordingly,

$85,000 falls within the flexible range of conclusions supported by the facts, and the circuit
court did not abuse its discretion in denying the defendant's motion for a remittitur.
       In the defendant's fourth argument on appeal, it contends that the fact that following

the trial the plaintiff filed a third amended complaint that omitted the plaintiff's negligence
claim operated as a withdrawal of the negligence claim and rendered the verdict a nullity.
The defendant cites Foxcroft Townhome Owners Ass'n v. Hoffman Rosner Corp., 96 Ill. 2d
150 (1983) (Foxcroft), and its progeny in support of its position. In Foxcroft, the Illinois

Supreme Court held that a party who files an amended pleading waives any objection to the
trial court's ruling on former complaints and that where an amendment is complete in itself

and does not refer to or adopt the prior pleading, the earlier pleading ceases to be a part of the

record for most purposes, being in effect abandoned and withdrawn. Foxcroft, 96 Ill. 2d at

153-54. As the Foxcroft court explained, the reason for this rule is that it ensures that
defendants are not disadvantaged by permitting a plaintiff to proceed to a trial or appellate

review on different issues contained in separate complaints. Foxcroft, 96 Ill. 2d at 154.

       We decline to apply the Foxcroft rule to this case. Here, the original complaint
consisted of a count for negligence and one for a breach of contract. On the day of the trial,

the plaintiff obtained leave to amend the complaint in order to replace the breach-of-contract
count with one alleging a cause of action under the Consumer Fraud Act. It is clear from the
record that both parties understood that the negligence count was proceeding to a trial and

that the defendant was to answer or otherwise plead to the Consumer Fraud Act count
following the conclusion of the trial on the negligence count. While it might have been better
pleading form for the plaintiff to include the negligence count, which had already been tried,

when she filed the third amended complaint, Foxcroft does not render the verdict a nullity for

                                               16
her failure to do so.
       The defendant's fifth argument on appeal is that the circuit court erred in denying the

defendant's motion for a new trial on the grounds of improper jury instructions, improper
argument by counsel, and contradictory testimony presented at the trial. With regard to jury
instructions, the defendant argues that the circuit court erred in permitting the jury to consider

whether the defendant was negligent, without any reference to expert testimony concerning
the applicable standard of care. As discussed above, the circuit court did not err in allowing
the plaintiff to go forward on a theory of ordinary negligence, proving the standard of care by

the DOT regulations. Furthermore, the defendant points to no specific jury instructions that

it contends should or should not have been given, and it fails to cite any authority in support
of its contentions. Accordingly, we decline to further address the defendant's argument

regarding improper jury instructions. See Fultz v. Peart, 144 Ill. App. 3d 364, 380 (1986).

       The defendant argues that in addition to its claim of improper jury instructions, the

defendant is entitled to a new trial based on two unwarranted comments by the plaintiff's
counsel. First, the defendant points to counsel's stated disbelief concerning the defendant's

inability to produce a list of persons providing urine samples for collection on the date in

question, which was repeated by counsel after the circuit court sustained an objection to the
comment. Second, the defendant points to the plaintiff's counsel's request that the jury enter

"a large verdict so everybody can be chattering about it and maybe then somebody might
motivate a change over there." The defendant's objection to this comment was overruled.
Again, the defendant fails to support its argument with citation to authority. Our review of

the record concerning each of these instances fails to reveal any grounds for a reversal. See
Fultz, 144 Ill. App. 3d at 380. Regarding the objection that was overruled, the ruling was
well within the discretion of the circuit court, and regarding the objection that was sustained,

the circuit court's ruling rendered harmless any resulting prejudice. See Fultz, 144 Ill. App.
17
3d at 380. The circuit court is in a superior position to observe the impact of the alleged
misconduct on the jury. See Fultz, 144 Ill. App. 3d at 380. We find no abuse of discretion

and will not disturb the rulings of the circuit court.
       The defendant points to a laundry list of testimony by the plaintiff that it contends is
contradictory and deprived the defendant of a fair trial. This argument also lacks any citation

to authority. The plaintiff correctly points out that inconsistencies in testimony are matters
that affect only the weight of the evidence, not its admissibility, and are properly reserved for
resolution by the jury. Hahn v. Union Pacific R.R. Co., 352 Ill. App. 3d 922, 934 (2004). It

was the province of the jury to resolve conflicts in the evidence, to pass upon the credibility

of the witnesses, and to decide what weight should be given to the witnesses' testimony.
Maple v. Gustafson, 151 Ill. 2d 445, 452 (1992).

       Before addressing the issues on appeal regarding the plaintiff's claim under the

Consumer Fraud Act, we turn to the plaintiff's argument on cross-appeal that the jury's

finding of 20% contributory negligence on the part of the plaintiff was against the manifest
weight of the evidence. As explained above, a verdict is against the manifest weight of the

evidence where the opposite conclusion is clearly evident or where the findings of the jury

are unreasonable, arbitrary, and not based upon any of the evidence. Maple, 151 Ill. 2d at
454. The plaintiff argues that no reasonable jury could find contributory negligence on her

part because she had no duty to anticipate the defendant's negligence in failing to secure the
collection restroom. We disagree. The plaintiff testified that when she entered the collection
restroom, she saw a urine specimen on the shelf. Just as a reasonable jury could infer that the

defendant's failure to secure the collection restroom contributed to cause the plaintiff to
inadvertently switch her sample with the existing sample, a reasonable jury could infer that
the plaintiff's inattentiveness was a contributing cause as well. We will not disturb the jury's

finding of 20% contributory negligence.

                                               18
       We now turn to the issues regarding the plaintiff's claim under the Consumer Fraud
Act (815 ILCS 505/1 et seq. (West 2004)). The defendant argues that the circuit court erred

in denying the defendant's motion to dismiss pursuant to section 2-615 of the Illinois Code of
Civil Procedure (735 ILCS 5/2-615 (West 2004)) because the plaintiff failed to properly
plead a cause of action under the statute. We review de novo the circuit court's ruling on a

section 2-615 motion to dismiss. McGuire v. Ameritech Cellular Corp., 314 Ill. App. 3d 83,
85 (2000). The elements of a cause of action under the Consumer Fraud Act are (1) the
defendant committed a deceptive act or practice, (2) the defendant did so with the intent that

the plaintiff rely on the deception, and (3) the deception occurred in the course of trade or

commerce. Zankle v. Queen Anne Landscaping, 311 Ill. App. 3d 308, 311-12 (2000) (citing
Connick v. Suzuki Motor Co., 174 Ill. 2d 482, 501 (1996)). A consumer fraud violation must

be pled with the same particularity and specificity required for common law fraud claims.

McGuire, 314 Ill. App. 3d at 86 (citing Connick, 174 Ill. 2d at 501). It is also settled that the

deceptive act or practice which is actionable under the Consumer Fraud Act involves more
than the mere fact that a defendant promised something and then failed to do it, since that

type of "misrepresentation" occurs every time a defendant breaches a contract. Zankle, 311
Ill. App. 3d at 312.
       Here, count I of the plaintiff's third amended complaint alleges that the plaintiff

contracted with the defendant to run certain tests necessary for her employment, that the
defendant breached its agreement with the plaintiff by failing to follow the proper guidelines
for administering the test, and that the failure to follow the guidelines constituted consumer

fraud. These allegations are insufficient as a matter of law. The complaint contains no
allegation that the defendant made any misrepresentation with the intent that the plaintiff rely
on the misrepresentation. The allegations contained in the third amended complaint amount

to nothing more than an allegation that the defendant promised to administer the DOT drug

                                               19
test and failed to do it properly. Accordingly, the circuit court erred in denying the
defendant's motion to dismiss on the grounds that the plaintiff failed to state a cause of action

sufficient to entitle her to relief under the Consumer Fraud Act.
       Because we find merit to the defendant's argument that the plaintiff failed to plead a
cause of action under the Consumer Fraud Act, we do not need to address the defendant's

issue on appeal regarding whether the circuit court erred in allowing the amendment to the
complaint at the time of the trial. Nor do we need to address the plaintiff's issue on cross-
appeal that the circuit court erred in its determination of attorney fees.

       For the reasons stated above, we affirm the judgment on the verdict on the plaintiff's

cause of action for negligence, including the 20% reduction for the plaintiff's contributory
negligence. Furthermore, we reverse the judgment in favor of the plaintiff under the

Consumer Fraud Act, and we reverse the judgment for the plaintiff's attorney fees, rendering

the plaintiff's cross-appeal regarding the amount of attorney fees moot.


       Affirmed in part and reversed in part.



       HOPKINS and DONOVAN, JJ., concur.




                                               20
                                         NO. 5-05-0098
                                            IN THE

                              APPELLATE COURT OF ILLINOIS
                                  FIFTH DISTRICT
___________________________________________________________________________________
      LINDA S. KINDERNAY,                         )     Appeal from the
                                                  )     Circuit Court of
             Plaintiff-Appellee and               )     Montgomery County.
             Cross-Appellant,                     )
                                                  )
      v.                                          )     No. 02-L-1
                                                  )
      HILLSBORO AREA HOSPITAL, an Illinois Not-   )
      for-Profit Corporation,                     )
                                                  )     Honorable
             Defendant-Appellant and              )     William J. Becker,
             Cross-Appellee.                      )     Judge, presiding.
___________________________________________________________________________________

Opinion Filed:   June 15, 2006
___________________________________________________________________________________

Justices:          Honorable Stephen L. Spomer, P.J.
                 Honorable Terrence J. Hopkins, J., and
                 Honorable James K. Donovan, J.,
                 Concur
___________________________________________________________________________________

Attorney         James E. Peckert, Kehart, Peckert & Booth, 132 South Water Street, Suite 200,
for              P.O. Box 860, Decatur, IL 62525-0860
Appellant
___________________________________________________________________________________
Attorneys        Bob L. Perica, Hoefert and Perica, P.C., 1600 Washington Ave., Alton, IL 62002;
for              Gail G. Renshaw, The Lakin Law Firm, 300 Evans Ave., P.O. Box 229, Wood
Appellee         River, IL 62095-0229
___________________________________________________________________________________